Exhibit 10.33.3




AMENDMENT NO. 3 TO

NORTHEAST UTILITIES DEFERRED COMPENSATION PLAN FOR EXECUTIVES







The Northeast Utilities Deferred Compensation Plan for Executives, as amended
(the “Plan”), is hereby further amended, effective January 1, 2006, as follows:




1.1

Amendment to Article 1.  Article 1 of the Plan  is hereby amended to read as
follows:

The purpose of the Northeast Utilities Deferred Compensation Plan for Executives
(the “Plan”) is to provide a means whereby the Company (as hereinafter defined)
may afford increased financial security, on a tax-favored basis, to a select
group of “key management or other “highly compensated employees” of the Company.
 These individuals have rendered and continue to render valuable services to the
Company which constitute an important contribution towards the Company's
continued growth and success.  This Plan will provide for additional future
compensation so that such employees may be recruited and retained and their
productive efforts encouraged.  Effective January 1, 2006, the Plan is amended
to provide certain executives with the benefits that would have been provided to
them under the Savings Plan if compensation and benefits were not subject to the
limitations imposed under that Plan by Sections 401(a)(17) and 415 of the Code.
 




The Plan is intended to constitute an unfunded “top hat” plan within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).  As a top hat plan, the Plan is not
subject to the eligibility, vesting, funding or fiduciary responsibility
requirements of ERISA.  







2.1

Amendment to Article 2.  Article 2 is hereby amended to add the following
definitions:

“Applicable Percentage” shall mean the percentage derived from the sum of the
Participant’s whole months of age and of service recognized under the Savings
Plan for purposes of determining the K-Vantage Contributions for the Participant
in the Savings Plan for any Plan Year.




“K-Vantage Make-Whole Compensation” shall mean the compensation paid to a
K-Vantage Employee that is used under the Savings Plan for purposes of
determining the K-Vantage Employee’s K-Vantage employer contributions under the
Savings Plan, but without reduction by the applicable limit under Section
401(a)(17) of the Code or any deferrals under this Plan.




“K-Vantage Make-Whole Contribution” shall mean a Company contribution made by an
Employer under this Plan to the Account of a K-Vantage Employee.




“K-Vantage Employee” shall mean an Eligible Employee who participates in the
K-Vantage benefit under the Savings Plan.








2.2

Amendment to Article 2.  The definition of “Enrollment Agreement” is hereby
amended to read as follows:

“Enrollment Agreement” means the authorization form which an Eligible Employee
executes and files with the Administrator for the purpose of making Base Salary
Deferrals and Bonus Compensation Deferrals.




2.3

Amendment to Article 2.  The definition of “Participant” is hereby amended to
read as follows:

“Participant” means an Eligible Employee who has filed a completed and executed
Enrollment Agreement with the Administrator. for the purpose of making Base
Salary Deferrals and Bonus Compensation Deferrals under Section 4.3.  An
Eligible Employee who is a K-Vantage Employee is an automatic Participant for
purposes of having K-Vantage Make-Whole Contributions allocated to his or her
Account under Section 4.4.




2.4

Amendment to Article 2.  The definition of “Service” is hereby amended to read
as follows:




“Service” means the period of time during which an employment relationship
exists between an Employee and the Company, as credited under the Retirement
Plan for vesting purposes or, in the case of a K-Vantage Employee, as credited
under the Savings Plan for vesting purposes.




2.5

Amendment to Article 2.  The definition of “Vesting” or “Vested” is hereby
amended to read as follows:




“Vesting” or “Vested”.   “Vesting” or “Vested” refers to the. time after which
Matching Contributions and K-Vantage Make-Whole Contributions, and their related
earnings, become non-forfeitable, as provided under Section 4.5.




2.6

Amendment to Article 2.  The definition of “Year of Service” is hereby amended
to read as follows:




“Years of Service”  for Vesting purposes is each year of credited service
recognized for determining a Participant’s vesting in his or her accrued benefit
in the Retirement Plan or, for a  K-Vantage Employee, in his or her K-Vantage
source account in the Savings Plan.




3.1

Amendment to Article 4.  Sections 4.4 and 4.5 are hereby added to the Plan to
read as follows:

4.4

  K-Vantage Make-Whole Contributions.  The amount of K-Vantage Make-Whole
Contributions for each K-Vantage Employee for any Plan Year shall be the
Applicable Percentage for that  year under the Savings Plan multiplied by the
K-Vantage Employee’s K-Vantage Make-Whole Compensation for that Plan Year,
reduced by the sum of the K-Vantage  employer contributions made for the
Participant for the Plan Year under the Savings Plan.  K-Vantage Make-Whole
Contributions will be credited as frequently as determined by the Administrator,
acting on behalf of the Company, but in





any event at least once per year.  K-Vantage Make-Whole Contributions will be
credited as soon as practicable in the Participant's final year of participation
in the Plan.




4.5.

Vesting in Matching Contributions and K-Vantage Make-Whole Contributions.  




(a)

Matching Contributions.  A Participant becomes Vested in Matching Contributions
and related earnings when the Participant has been credited with three Years of
Service after the end of the Plan Year for which the Matching  Contributions
were made.  Matching Contributions and related earnings are forfeited when
Service terminates, to the extent not then Vested.  A Participant is
automatically 100% Vested if a Change of Control occurs or if the Participant
becomes Disabled, Retires, or dies.  A Participant is always 100% Vested in Base
Salary Deferrals, Bonus Compensation Deferrals, and related earnings.




(b)

K-Vantage Make-Whole Contributions.  A Participant becomes Vested in K-Vantage
Make-Whole Contributions and related earnings when the Participant becomes
Vested in his or her K-Vantage contributions and related earnings in the Savings
Plan.




4.1

 Amendment to Article 5.  Section 5.3 of the Plan is hereby amended to read as
follows:

5.3

Earnings Crediting Options.  Except as otherwise provided pursuant to Section
5.2, the  Earnings Crediting Options available under the Plan shall consist of
options which correspond to the investment funds maintained from time to time
under the Savings Plan.  In the event of a stock split, stock dividend,
reclassification, reorganization or other capital adjustment in the Voting
Securities, the number of deemed shares of Voting Securities then credited to
the Participant's Account shall be adjusted in the same manner as the shares of
Voting Securities are adjusted.  Notwithstanding that the rates of return
credited to Participants' Accounts under the Earnings Crediting Options are
based upon the actual performance of the corresponding investment funds (or the
number of Voting Securities), or such other investment funds as the Company may
designate, the Company shall not be obligated to invest any Base Salary and/or
Bonus Compensation deferred by Participants under this Plan, Matching
Contributions, K-Vantage Make-Whole Contributions or any other amounts, in such
portfolios or in any other investment funds.




5.1

Amendment to Article 6.  Section 6.3 of the Plan is hereby amended to read as
follows:

6.3

Rescission of Prior Election In Conformity With Code Section 409A Transition
Rule.  Participants may change elections under the Plan on or before December
31, 2007, with respect to the form of payment of any deferral under the Plan, or
the period for which the amount may be deferred, in whole or part; provided
however, that any change on or by December 31, 2006 may not result in the
deferral of an amount which, without the change, would have been subject to
taxation in 2006, and that any change on or after January 1, 2007 through
December 31, 2007 may not result in the





deferral of an amount which, without the change, would have been subject to
taxation in 2007.



